Exhibit 10.1 FOIA Confidential Treatment Requested Execution Version FLASH FORWARD MASTER AGREEMENT Dated as of July 13, 2010 by and among TOSHIBA CORPORATION, SANDISK CORPORATION and SANDISK FLASH B.V. . Exhibit 10.1 FOIA Confidential Treatment Requested Execution Version TABLE OF CONTENTS Page 1. Definitions and Interpretation 1 Certain Definitions 1 Additional Definitions 1 Rules of Construction and Documentary Conventions 5 Precedence 5 2. Closing and Post-Closing Transactions 6 Closing Transactions 6 Further Assurances 8 Continuation of FP and FA Documents 8 3. Purpose and Products of Flash Forward and Rights to Y5 Production Space 9 Purpose 9 Products 9 Phases I and II; Rights to Y5 Facility Production Capacity Space 10 4. Representations and Warranties of the Parties 11 Organization, Ownership Interest, etc. 11 Authorization; No Conflict 11 Enforceability 12 Proceedings 13 Litigation; Decrees 13 Compliance with Other Instruments 13 Patents and Proprietary Rights 13 Compliance with Laws 14 Patent Cross Licenses 14 5. Covenants 14 Covenants of the Parties 14 Public Announcements 14 Expenses 15 Undertaking as to Affiliate Obligations 15 Continuity and Maintenance of Operations 15 Certain Deliveries and Notices 15 6.
